Citation Nr: 0910697	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-26 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from July 1981 to June 
2000.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an August 2006 
rating decision of the VA Regional Office (RO) in Muskogee, 
Oklahoma that denied service connection for sleep apnea.


FINDING OF FACT

The more competent evidence of record indicates that sleep 
apnea was not shown in service and was first clinically 
indicated after discharge from active duty.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he now has sleep apnea that dates 
back to service for which service connection should be 
granted.
	
Preliminary Considerations - VA's Duty to Assist the Veteran

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claims of entitlement to service 
connection for hearing loss and tinnitus by a letter dated in 
January 2006 that fully addressed the required notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeals of entitlement to service connection for hearing loss 
and tinnitus.  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Extensive private and VA clinical records have 
been received in support of the claims.  The appellant has 
been afforded three personal hearings, to include a telephone 
interview during the appeal period.  At least two VA 
examinations have been conducted, to include medical 
opinions.  Under the circumstances, the Board finds that the 
necessary development has been accomplished and that it is 
sufficient enough such that appellate review may proceed 
without prejudice to the appellant as to the issues of 
entitlement to service connection bilateral hearing loss and 
tinnitus. See Bernard v. Brown, 4 Vet. App. 384 (1993).  No 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist in the development of the claims. 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The claims of entitlement to service connection for 
bilateral hearing loss and tinnitus are ready to be 
considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. § 1110 (West 2002 & Supp 
2008); 38 C.F.R. § 3.303 (2008).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2008).

Factual Background

The Veteran's service treatment notes show that while being 
treated for psychiatric symptoms in January 1998, he called 
to say that his Zoloft had been recently increased from 50 to 
100 milligrams and that he had begun to have trouble 
sleeping.  He related that he had reduced the dosage to 50 
milligrams a day but that he was still having difficulty 
sleeping, as well as stomach upset.  He was advised to 
continue with 50 milligrams.  A February 1998 clinic entry 
noted that the Veteran had been having long-term stress 
related to his wife's dependency, with panic attacks and 
agoraphobia.  He indicated that he had difficulty sleeping.  
Assessments of adjustment disorder and depression, not 
otherwise specified, were rendered.  In May 1998, it was 
noted that the Veteran had "self-stopped" Zoloft because of 
gastrointestinal upset.  He complained of irritability and 
sleep problems.  It was recorded that he was working 16 hours 
and refused to modify his workday.  It was noted that his 
wife was still problematic.  The diagnoses of adjustment 
disorder and depression were continued.  Among other 
treatment measures, the appellant was prescribed Prozac.  In 
December 1998, the Veteran was seen again in the mental 
health clinic feeling 'on edge', relating that people had 
been telling him he had a bad attitude.  It was noted that he 
had stopped taking Prozac after three months.  He stated that 
he was sleeping five hours a night woke up which was reported 
to be a baseline sleep.  The Veteran described his mood as 
'nervous'.  Pertinent assessments of rule out anxiety, not 
otherwise specified, and rule out atypical depression, were 
rendered.  Buspar was prescribed.  

The Veteran was afforded a comprehensive neurology 
consultation in July 1999 for a seizure disorder by a 
provider outside the Army.  History was provided that for 
three years, he had had seizure symptoms for which a CAT scan 
and various other laboratory studies had been carried out 
that were either normal or noncontributory.  It was noted 
that he had been placed on Dilantin.  It was reported that he 
had struck his head from a fall from a water tower several 
years before and had been dazed but not knocked unconscious.  
The examiner stated that he had no craniospinal trauma and 
had had an uneventful past medical history otherwise.  The 
examiner delineated many neurological symptoms which the 
appellant denied he had.  There were no significant findings 
on physical examination..  No sleep difficulties were 
reported nor was any reference made thereto.  The results of 
an August 1999 electroencephalogram was interpreted as within 
normal limits for the appellant's age.

In a September 1999 service clinical entry the Veteran stated 
that he had awakened at 1:30AM in cold sweats for two month.  
A history of seizures was noted.  An impression indicating 
that his symptoms related to use of Dilantin was provided.  
On examination in November 1999 prior to release from 
service, the veteran noted that he had frequent trouble 
sleeping, as well as other psychiatric symptoms.  The 
examining official commented that a "sleeping dysfunction" 
was being addressed.  

The appellant's private physician, R. L. Myers, wrote in 
November 1999 that the appellant had been complaining of a 
three-year history of seizures manifested by déjà vu 
episodes, and generalized clonic events.  It was reported 
that his medical history was otherwise unremarkable.  The 
physician stated that the appellant was going to be 
discharged from the military because of the seizure disorder.  
Physical examination was unremarkable.  An impression of 
seizure disorder was rendered.  Dr. Myers told the veteran 
that if he began to have a flurry of partial, simple or 
partial complex seizures, he should take Ativan immediately.  
The appellant was warned that it was very sedating.  The 
veteran was placed on the temporary disability retired list 
(TDRL) on account of a seizure disorder.  

Following active duty, service connection was granted for 
grand mal and petit epileptic seizures, post-traumatic stress 
disorder (PTSD), tinnitus, degenerative joint disease of the 
thoracic spine, degenerative joint disease of the low back, 
and bilateral hearing loss.  

A VA outpatient clinic note dated in January 2001 reflects 
that the Veteran was seen by a VA psychologist and reported 
symptoms that included poor sleep, night sweats, periodic 
nightmares, and waking up three to four times a night.  
Recent weight gain was noted.  A diagnosis of chronic PTSD 
with depressive features was rendered.  

Private clinical reports dated in August 2001 reflect that 
the Veteran underwent sleep studies, the results of which 
were interpreted as showing a mild degree of obstructive 
sleep apnea.  R. L. Meyers, MD., wrote in February 2002 that 
he had been seeing the appellant for a 5 1/2 year history of 
seizures.  It was noted that the appellant's therapeutic 
regimen included CPAP (continuous positive airway pressure) 
for obstructive sleep apnea.  

A March 2002 clinical report from Hillcrest Medical Center 
indicated that the Veteran presented for a compensation and 
pension physical examination for complaints that included a 
'lung condition'.  It was reported that his questionnaire was 
reviewed whereupon he stated that spots on his lungs had been 
detected in 1983.  The appellant related that he had 
continuous shortness of breath even with moderate exertion.  
He claimed a history of asbestos exposure during his tour of 
duty on the USS Forrestal in service.  He said he did not 
know what kind of respiratory disease he had.

The Veteran stated that he had had a 30-pound weight gain 
during the 12 months prior to the current examination.  He 
related that he had a chronic cough productive of yellow 
sputum but no blood.  It was noted that he apparently had a 
history of obstructive sleep apnea and that over the last 
three months, had been on CPAP.  Following physical 
examination, chest X-ray and pulmonary function studies, a 
pertinent diagnosis of obstructive sleep apnea by history was 
rendered.  

The Veteran filed a claim for service connection for sleep 
apnea in August 2006.

The Veteran's private physician, R. L. Myers, M.D., wrote in 
September 2006 that it was his professional opinion that 
sleep apnea dated back well into the late 1990s, and 
"certainly as far back as 1998".  Dr. Myers reiterated and 
elaborated on this opinion in a letter dated in March 2008 in 
which he stated that this opinion was based on his 
understanding of that illness as well as a review of the 
medical records.  Dr. Myers stated that the date of the 
actual written diagnosis did not negate the fact that 
symptoms of sleep apnea were there previously, as evidenced 
by ongoing pathology.  He related that the medical records 
did not indicate to him that sleep apnea was considered in 
the differential diagnosis of the physicians seeing the 
Veteran in service.  Dr. Myers said that "I am saddened by 
the fact that your denial letter indicates that my opinion 
was not supported by the medical evidence and failed to give 
a clear rationale of how or why I came to that opinion.  
Unfortunately, the opposite is the case."

Following receipt of the above medical report, the RO 
subsequently requested review of the clinical evidence by a 
VA examiner and a medical opinion.  In a report dated in 
January 2008, the VA physician found that sleep apnea was not 
caused by or a result of symptoms of a sleep problem in 
service, and that there was no evidence that the Veteran had 
sleep apnea in service.  The rationale provided for the 
opinion was that it was noted from the appellant's service 
treatment records that he had difficulty sleeping due to 
Zoloft and depression.  The examiner stated that the 
obstructive sleep apnea was diagnosed in 2001, was of post 
service onset and more likely related to obstruction of upper 
respiratory passages which was in turn due to increased body 
mass index (obesity).  It was also found that sleep apnea was 
not likely related to symptoms of difficulty sleeping 
secondary to medicine and depression.  

Legal Analysis

The evidence in this instance indicates that although the 
Veteran did indeed experience difficulty with sleeping during 
the last two years of his service, the record reflects that 
at no time was it suggested that this was due to sleep apnea.  
Service treatment records document that between 1998 and 
1999, he sought clinical attention for a number of 
psychiatric symptoms primarily diagnosed as depression and/or 
anxiety.  He was also discovered to have a seizure disorder 
during that time frame.  The record reflects that the Veteran 
was prescribed several psychotropic medications to alleviate 
his symptoms but that he stopped taking Zoloft and Prozac on 
his own due to reported side effects.  It was not suggested 
at that time that there was any pulmonary component to his 
sleep symptoms, nor was any reference to sleep apnea made on 
comprehensive neurology consultation in July 1999.  An EEG 
performed pursuant to that evaluation was within normal 
limits.  The record reflects that while the Veteran, a 
documented smoker, complained of shortness of breath on 
separation examination, there is no diagnosis of a 
respiratory disorder in the years preceding his release from 
active duty.

The Veteran's private physician, Dr. Myers, now states that 
sleep difficulties complained of in service were symptomatic 
of sleep apnea.  It is shown, however, that in his November 
1999 report, he did not refer to sleep apnea or any problem 
of this nature.  The record reflects that the appellant did 
indeed indicate on the separation examination report in 
November 1999 that he had difficulty sleeping.  It is shown 
that he also complained of depression or excessive worry, 
loss of memory or amnesia, as well as nervous trouble, which 
were the same symptoms listed when he was being treated for 
psychiatric symptomatology starting in 1998.  In a letter 
dated in February 2002, Dr. Myers noted that he had been 
following the Veteran for 5 1/2 years for seizures.  He 
stated at that time that the only other work-up the appellant 
had had pertained to significant snoring and poor sleep for 
which he had undergone sleep study demonstrating sleep apnea.  
Dr. Myers did not state that he saw the veteran over the 5 
1/2-year period for sleep apnea.  Although, he now asserts in 
his March 2007 letter to VA that the medical records did not 
indicate to him that sleep apnea was considered in the 
differential diagnoses of the physicians examining the 
appellant in service, the Board points out that he himself 
was also following the veteran at the same time and did not 
suggest sleep apnea as a differential diagnosis. 

It appears that a diagnosis of sleep apnea is not documented 
in the record until private sleep studies were conducted in 
August 2001.  This is more than a year after discharge from 
active duty.  When apparently examined for VA in March 2002 
[at the same clinic where Dr. Myers practices], the veteran 
complained of respiratory symptoms and admitted to a 30-pound 
weight gain during the preceding 12 month period.  

Upon review of the record by a VA physician in January 2008, 
the examiner was unequivocal in stating that sleep apnea was 
not caused by or a result of symptoms of a sleep problem in 
service, nor was there evidence that the Veteran had sleep 
apnea in service.  Dr. Myers states that sleep difficulties 
in service were symptomatic of sleep apnea.  In this 
instance, there are two competing opinions as to whether or 
not sleep apnea is related to service.  However, it is the 
Board's responsibility to assess the credibility and weight 
to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)). See also Guerrieri v. Brown, 4 Vet. App. 467, 
470- 471 (1993)(the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches.  The 
credibility and weight to be attached to medical opinions are 
within the province of the Board.).

In this case, the VA examiner's report in March 2004 clearly 
articulates the reasons and rationale as to why the veteran's 
sleep apnea is not found to be related to service.  The VA 
examiner reviewed the claims folder, noted the obstructive 
nature of current sleep apnea, and stated that it more likely 
due to obstruction of upper respiratory passages due to 
increased body mass.  The record clearly indicates that the 
veteran admitted to a 30-pound weight gain prior to seeking 
treatment for "respiratory" symptoms.  Although Dr. Myers 
indicates that also reviewed the medical records, his opinion 
is compromised by the fact that no obstructive respiratory 
component was noted in service treatment records, sleep apnea 
was not diagnosed until almost two years after the veteran's 
release from active duty, and because sleep apnea was not 
diagnosed by him while he was treating the Veteran in 
service.  Dr. Myers also failed to address the veteran's 
sleep difficulties in the context of the psychiatric symptoms 
the veteran was experiencing at the time.

With consideration of the above, the Board finds that the VA 
examiner' opinion in January 2008 has more probative weight 
than that of the private physician.  The Board may 
appropriately favor the opinion of one competent medical 
authority over another. See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Moreover, the Court has expressly declined to 
adopt a "treating physician rule" which would afford greater 
weight to the opinion of a veteran's treating physician over 
the opinion of another physician. See Guerrieri v. Brown, 4 
Vet. App. at 471-73.  In sum, the weight to be accorded the 
evidence in this case must be determined by the quality of 
the evidence and not necessarily by its quantity or source.

The Board finds thus finds that because the more probative 
evidence of record is against a link between military service 
and sleep apnea, service connection must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine. However, the preponderance of 
the evidence is against the claim in this instance. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).




ORDER

Service connection for sleep apnea is denied.



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


